MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before any                              Aug 10 2020, 10:38 am

court except for the purpose of establishing                                CLERK
                                                                        Indiana Supreme Court
the defense of res judicata, collateral                                    Court of Appeals
                                                                             and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEES
Brandon Hall                                             Rick D. Meils
Greene & Schultz                                         Neil A. Davis
Bloomington, Indiana                                     John W. Mervilde
                                                         Meils Thompson Dietz & Berish
                                                         Indianapolis, Indiana
                                                         Attorneys for Wabash Valley
                                                         Asphalt Co., LLC

                                                         Kevin C. Schiferl
                                                         Justin M. Wiser
                                                         Maggie L. Smith
                                                         Frost Brown Todd LLC
                                                         Indianapolis, Indiana
                                                         Attorneys for River Town
                                                         Construction, LLC

                                                         Brett T. Clayton
                                                         Reminger Co., L.P.A.
                                                         Indianapolis, Indiana
                                                         Attorney for Riddell National
                                                         Bank



                                           IN THE
    COURT OF APPEALS OF INDIANA




Court of Appeals of Indiana | Memorandum Decision 19A-CT-2863 | August 10, 2020                 Page 1 of 19
      Curtis Elliott,                                               August 10, 2020
      Appellant-Plaintiff,                                          Court of Appeals Case No.
                                                                    19A-CT-2863
               v.                                                   Appeal from the Clay Circuit
                                                                    Court
      Gradex, Inc., Wabash Valley                                   The Honorable Joseph D. Trout,
      Asphalt Co. LLC, River Town                                   Judge
      Construction LLC, Riddell                                     Trial Court Cause No.
      National Bank, DLZ                                            11C01-1905-CT-348
      Corporation, Indiana
      Department of Transportation,
      and City of Brazil, Indiana,
                                 1
      Appellees-Defendants.



      Friedlander, Senior Judge.


[1]   Curtis Elliott appeals the trial court’s denial of his motion to correct error

      regarding the trial court’s grant of Riddell National Bank’s motion for judgment

      on the pleadings and Elliott’s request for leave to file a third amended

      complaint. This matter stems from a bicycling accident that resulted in Elliott

      filing a complaint against Gradex, Inc., Wabash Valley Asphalt Co., LLC,

      River Town Construction, LLC, Riddell National Bank, DLZ Corporation, the

      Indiana Department of Transportation, and the city of Brazil, Indiana, to

      recover damages for injuries he sustained from the accident.




      1
       Although, under Indiana Appellate Rule 17, “[a] party of record in the trial court . . . shall be a party on
      appeal[,]” Riddell National Bank is the sole appellee participating in this appeal. See Ind. Appellate Rule
      17(A).

      Court of Appeals of Indiana | Memorandum Decision 19A-CT-2863 | August 10, 2020                     Page 2 of 19
[2]   Elliott presents three issues for review, which we consolidate and restate as:


               1. Did the trial court err by granting Riddell National Bank’s
               motion for judgment on the pleadings and, subsequently, denying
               Elliott’s motion to correct error?


               2. Did the trial court err by denying Elliott’s request to file a third
               amended complaint?


[3]   We affirm.


[4]   In addressing this appeal, we will take as true the facts alleged in Elliott’s
                                                2
      Second Amended Complaint. So viewed, the facts of this case are as follows.

      The Indiana Department of Transportation (“INDOT”) contracted with

      Gradex, Wabash Valley Asphalt, River Town Construction, and DLZ

      Corporation (referred to collectively as “the Construction Defendants”) to pave

      U.S. Highway 40 in Brazil, Indiana. The work was completed prior to June 25,

      2017.


[5]   The driveway that served as the entrance to Riddell National Bank’s (“Riddell”)

      parking lot was adjacent to the highway. Following the completion of the

      work, there existed an uneven surface between the newly installed pavement on

      the highway and the entrance of Riddell’s driveway.




      2
       “In accordance with our standard of review for judgments on the pleadings, our review is confined to the
      pleadings, accepting well-pled material facts in the complaint as true.” Mourning v. Allison Transmission, Inc.,
      72 N.E.3d 482, 485 (Ind. Ct. App. 2017).

      Court of Appeals of Indiana | Memorandum Decision 19A-CT-2863 | August 10, 2020                      Page 3 of 19
[6]   On June 25, 2017, Elliott was riding his bicycle on U.S. Highway 40. As he

      began to turn into Riddell’s driveway, he noticed that the concrete surface of

      the driveway had a “lip that jutted out much higher than the asphalt road

      abutting it.” Appellant’s App. Vol. II, p. 15 (Second Amended Complaint for

      Damages). Unable to alter his course, Elliott “made contact with the concrete

      approach, which caused his bicycle to go into an uncontrolled skid.” Id. He

      flipped over his bicycle and landed on the concrete, sustaining “serious and

      permanent injuries.” Id. at 22.


[7]   On May 7, 2019, Elliott filed a complaint against Riddell and three of the

      Construction Defendants (Gradex, Wabash Valley Asphalt, and River Town

      Construction). On June 14, Elliott filed his First Amended Complaint to add

      DLZ Corporation as a defendant. On June 24, Elliott filed his Second

      Amended Complaint, adding INDOT and the city of Brazil as defendants. In

      his Second Amended Complaint, he alleged, in relevant part, that Riddell

      “knew, or should have known, of the uneven surface of the roadway at the

      entrance to its parking lot, but failed to correct or report said deficiency” and

      that the bank “was negligent in failing to warn the public of the uneven surface

      at the entrance to the parking lot.” Id.


[8]   On July 10, Riddell filed its answer to Elliott’s Second Amended Complaint

      and, that same day, filed a motion for judgment on the pleadings, under

      Indiana Trial Rule 12(C), alleging that Riddell “owed no duty to [Elliott]

      regarding the allegedly dangerous condition existing outside of its premises on

      the abutting roadway, which it did not create.” Id. at 71 (Riddell’s

      Court of Appeals of Indiana | Memorandum Decision 19A-CT-2863 | August 10, 2020   Page 4 of 19
                                                                                                  3
      Memorandum in Support of Motion for Judgment on the Pleadings). Elliott

      filed his response to Riddell’s motion on July 29, and a hearing was held on the
                                       4
      motion on September 27. On October 10, the trial court granted the motion,

      concluding as follows:


              Here, [Elliott] does not allege any affirmative act of Riddell
              caused the condition of the roadway at its intersection with
              Riddell’s driveway. [Elliott] therefore cannot succeed on his
              complaint against Riddell under the facts he has alleged, even if
              all of them were proven true. Riddell was under no common law
              duty with respect to the condition of the road, and there are no
              alleged facts in the complaint that could show an assumption of
              that duty.
Id. at 11 (Order). The order was entered as a final, appealable order.


[9]   On November 5, Elliott filed a Motion to Correct Error, or in the Alternative, a

      Motion for Leave to File a Third Amended Complaint. Elliott requested that


              the Court reverse its October 10, 2019, Order granting Riddell
              Bank’s Motion on the Pleadings, and issue an Order denying
              Riddell Bank’s Motion . . . . In the alternative, [Elliott] requests
              that the Court treat its Order as an Order granting dismissal
              pursuant to [Indiana Trial Rule] 12(B)(6) for failure to state a
              claim for which relief may be granted. Such an Order grants




      3
       On July 12, 2019, River Town Construction filed its answer to Elliott’s Second Amended Complaint.
      INDOT filed its answer on August 14, and the city of Brazil filed its answer on August 19.
      4
        At the hearing on Riddell’s motion for judgment on the pleadings, INDOT “join[ed] in the opposition
      along with [Elliott] to the motion for judgment on the pleadings[.]” Tr. Vol. II, p. 21.

      Court of Appeals of Indiana | Memorandum Decision 19A-CT-2863 | August 10, 2020                 Page 5 of 19
                  [Elliott] the ability to file an Amended Complaint as a matter of
                  right.
Id. at 122 (Motion to Correct Error, or in the Alternative, a Motion for Leave to

       File a Third Amended Complaint). The trial court denied the motion on
                             5
       November 18. This appeal followed.


                                                               1.

[10]   Elliott argues that the trial court erred in granting Riddell’s motion for

       judgment on the pleadings. Indiana Trial Rule 12(C) provides that “[a]fter the

       pleadings are closed but within such time as not to delay the trial, any party

       may move for judgment on the pleadings.” A motion for judgment on the

       pleadings pursuant to T.R. 12(C) attacks the legal sufficiency of the pleadings.

       Davis ex rel. Davis v. Ford Motor Co., 747 N.E.2d 1146 (Ind. Ct. App. 2001), trans.

       denied. The test to be applied when ruling on a T.R. 12(C) motion is whether,

       in the light most favorable to the non-moving party and with every intendment

       regarded in his favor, the complaint is sufficient to constitute any valid

       claim. Id. In applying this test, we may look only at the pleadings, with all

       well-pleaded material facts alleged in the complaint taken as admitted,
                                                                                                         6
       supplemented by any facts of which the court will take judicial notice. Id. The




       5
           Riddell filed a motion in opposition to Elliott’s motion to correct error on November 19, 2019.
       6
         “The ‘pleadings’ consist of a complaint and an answer, a reply to any counterclaim, an answer to a cross-
       claim, a third-party complaint, and an answer to a third-party complaint.” Consol. Ins. Co. v. Nat’l Water Servs.
       LLC, 994 N.E.2d 1192, 1196 (Ind. Ct. App. 2013) (quoting Waldrip v. Waldrip, 976 N.E.2d 102, 110 (Ind. Ct.
       App. 2012)), trans. denied. “Pleadings” also consist of any written instruments attached to a pleading. See

       Court of Appeals of Indiana | Memorandum Decision 19A-CT-2863 | August 10, 2020                       Page 6 of 19
       standard of review is de novo, and we will affirm the trial court’s grant of a T.R.

       12(C) motion for judgment on the pleadings when it is clear from the face of the

       pleadings that one of the parties cannot in any way succeed under the operative

       facts and allegations made therein. Davis, 747 N.E.2d 1146.


[11]   According to Elliott, the trial court’s order granting Riddell’s motion for

       judgment on the pleadings “should not stand because the finder of fact

       improperly rejected the pleadings made by [Elliott] in his [c]omplaint as

       untrue.” Appellant’s Br. p. 12. Elliott maintains that the “plain statements” in

       his Second Amended Complaint that alleged


                [Riddell] owned, controlled, maintained, and failed to warn the
                public about the hazardous defect on its property, and that that
                defect caused [his] damages, are plain statements that properly
                allege circumstances whereby [Riddell] could be held liable for
                [Elliott’s] damages. The Trial Court’s determination that the
                facts pled were deficient in alleging specific conduct on the part
                of [Riddell] in creating a hazard asks too much of a [c]omplaint
                filed prior to discovery and the acquisition of evidence.
Id. at 13-14. Therefore, Elliott argues, “[t]he Trial Court’s [o]rder granting the

       motion for dismissal based only on the pleadings should be reversed and

       [Elliott’s] Motion to Correct Error should have been granted.” Id. at 14.




       Ind. Trial Rule 10(C) (“A copy of any written instrument which is an exhibit to a pleading is a part thereof
       for all purposes.”).

       Court of Appeals of Indiana | Memorandum Decision 19A-CT-2863 | August 10, 2020                   Page 7 of 19
[12]   Riddell contends that the trial court properly granted its motion for judgment

       on the pleadings. According to Riddell, Elliott’s complaint fails because

       Riddell owed no duty to Elliott regarding the condition of the approach to its

       driveway. Riddell maintains that it “had no control over the highway-driveway

       approach, and it did not create the alleged injury-producing condition.”

       Appellee’s Br. p. 13.


[13]   Elliott’s Second Amended Complaint alleges that the Construction Defendants

       were contracted to pave U.S. Highway 40; Riddell possessed and controlled the

       driveway that abutted the highway; and, after the paving was completed, there

       was an uneven surface between the newly-installed pavement and the driveway

       entrance to Riddell’s parking lot. The complaint also alleges that Elliott was

       riding along the highway; he was injured when he turned his bicycle into

       Riddell’s driveway and made contact with the uneven approach; and Riddell

       was negligent for failing to warn the public of the uneven approach.


[14]   Elliott correctly asserts that landowners owe a legal duty to entrants onto their

       property in varying degrees based upon the entrant’s status on the property as

       an invitee, a licensee, or a trespasser. Burrell v. Meads, 569 N.E.2d 637 (Ind.

       1991). For example, a landowner owes a trespasser the duty to refrain from

       willfully or wantonly (intentionally) injuring him after discovering his

       presence. Id. An Indiana landowner owes a licensee the duty to refrain from

       willfully or wantonly injuring him or acting in a manner to increase his

       peril. Id. The landowner also has a duty to warn a licensee of any latent danger

       on the premises of which the landowner has knowledge. Id. A landowner owes

       Court of Appeals of Indiana | Memorandum Decision 19A-CT-2863 | August 10, 2020   Page 8 of 19
       the highest duty to an invitee, that is, a duty to exercise reasonable care for his

       protection while he is on the landowner's premises. Id. This duty to an invitee

       is defined in the Restatement (Second) of Torts § 343 (1965) as follows:


               A possessor of land is subject to liability for physical harm caused
               to his invitees by a condition on the land if, but only if, he


                         (a) knows or by the exercise of reasonable care would
                         discover the condition, and should realize that it involves
                         an unreasonable risk of harm to such invitees, and


                         (b) should expect that they will not discover or realize the
                         danger, or will fail to protect themselves against it, and


                         (c) fails to exercise reasonable care to protect them against
                         the danger.


[15]   In the case before us, the pleadings do not reveal Elliott’s status on Riddell’s

       property. If we assume, however, that Elliott was a public invitee onto the
                   7
       property, even though his accident occurred as he turned into Riddell’s

       driveway, our review of Indiana cases reveals none that support Elliott’s




       7
        Restatement (Second) of Torts § 332 (1965) provides that the following persons qualify as invitees and
       defines the terms “public invitee” and “business visitor” as follows:
             (1) An invitee is either a public invitee or a business visitor.
             (2) A public invitee is a person who is invited to enter or remain on land as a member of the
             public for a purpose for which the land is held open to the public.
             (3) A business visitor is a person who is invited to enter or remain on land for a purpose directly
             or indirectly connected with business dealings with the possessor of the land.



       Court of Appeals of Indiana | Memorandum Decision 19A-CT-2863 | August 10, 2020                    Page 9 of 19
       contention—that is, that Riddell’s duty to him as an invitee extends to a duty

       regarding a condition that was created by work performed on an adjacent

       highway by entities contracted by INDOT. To the contrary, Indiana law—and

       law from other jurisdictions that we find instructional—indicate the opposite

       result.


[16]   In Jump v. Bank of Versailles, 586 N.E.2d 873 (Ind. Ct. App. 1992), the plaintiff

       was injured when she fell down an icy stairwell that was located between a

       bank and the office building in which she worked. Although the stairwell was

       located entirely on the bank’s property, it was often used by the public to gain

       access to the adjacent office building. Jump sued the owner of the office

       building, arguing that the owner had a duty to keep the bank’s steps reasonably

       safe for persons using the steps to gain access to the office building. A panel of

       this Court ultimately concluded that the owner of the office building had no

       duty to Jump with regard to the bank’s icy steps. Id. at 882. Specifically, we

       stated, “we will not aid even innocent plaintiffs by imposing a duty on adjacent

       landowners who have not created a dangerous condition affecting the adjoining

       property and invited their invitees to use such property.” Id.


[17]   In Sizemore v. Templeton Oil Co., 724 N.E.2d 647 (Ind. Ct. App. 2000), this Court

       considered a fall by the plaintiff into a large pothole. The plaintiff was walking

       in the right-of-way of a state road, intending to enter a gas station owned by

       Templeton. The plaintiff injured his ankle when the edge of the pothole located

       in the right-of-way gave way underneath him. The pothole was located

       adjacent to the entrance to Templeton’s gas station, and the entrance to the gas

       Court of Appeals of Indiana | Memorandum Decision 19A-CT-2863 | August 10, 2020   Page 10 of 19
       station was adjacent to and extended from the highway right-of-way in which

       the pothole was located. Templeton was aware of the pothole. For purposes of

       argument, we assumed the plaintiff was a business invitee of the gas station

       owner. Id. at 653, n.2.


[18]   The plaintiff sued Templeton, arguing that Templeton owed the plaintiff a duty

       of care with respect to the pothole due to Templeton’s control over the area

       where the pothole was located and because it had a policy of inspecting its

       parking lot for problems. Templeton moved for summary judgment, which the

       trial court granted in its favor. On appeal, we affirmed the trial court’s grant of

       summary judgment to Templeton, finding that “[e]ven assuming that

       Templeton’s sweeping and plowing activities included the area where the

       pothole was located, those activities do not demonstrate control over the

       condition and repair of the pavement itself.” Id. at 652. We further found:


               This evidence[, that Templeton knew about the pothole and the
               allegation that the plaintiff relied on Templeton’s policy of
               inspection,] does not demonstrate any genuine issue of fact with
               respect to whether Templeton assumed a duty toward the
               [plaintiff] with respect to the pothole. Assumption of a duty
               requires affirmative conduct or agreement to undertake some
               action on the part of the defendant. [Ember v. B.F.D., Inc., 490
N.E.2d 764, 769 (Ind. Ct. App. 1986)]. There is no evidence of
               affirmative conduct or agreement on Templeton’s part that
               supports the [plaintiff’s] argument that Templeton assumed a
               duty with respect to the pothole. Templeton’s policy of
               inspecting its own premises does not give rise to an inference that
               it assumed a duty to inspect, repair, report or act in any way with
               regard to the state highway right-of-way in which the pothole
               was located.

       Court of Appeals of Indiana | Memorandum Decision 19A-CT-2863 | August 10, 2020   Page 11 of 19
Id. We noted:


               Our holding today, and our earlier holding in Jump, is consistent
               with our conservative approach in other factual circumstances,
               wherein we have held that a landowner’s only duty to persons
               traveling on an adjacent highway is to refrain from creating or
               maintaining a hazardous condition. Moreover, public policy
               considerations weigh against the extension of the duty to provide
               safe ingress and egress outside of the business owner’s premises.
               It is unclear how a business owner would discharge such a duty.
               Surely they would not be required to repair conditions such as
               potholes, particularly on state roads.
Id. at 654-55 (internal citations omitted) (emphasis added).


[19]   In resolving the matter before us, we find helpful the analysis provided in a case

       decided by the Missouri Court of Appeals, Levine v. Jale Corporation, 413 S.W.2d
564 (Mo. App. 1967), trans. denied. In Levine, the court determined that the

       owner of an apartment building was not liable for injuries sustained by a

       pedestrian due to a defect in a curb that was located between the sidewalk in

       front of the apartment building and a driveway. The driveway interrupted the

       sidewalk and extended to the rear of the building. Individuals having business

       at the apartment building used the driveway for their trucks and other vehicles.

       Because of the narrowness of the driveway, trucks often drove their wheels over

       the curb and the sidewalk. There was no sidewalk across the driveway. The

       sidewalk and curb came up to the drive, and the curbing curved around the end

       of the sidewalk. The driveway was at street level, and, thus, was lower than the

       level of the sidewalk by the height of the curbing. In walking along the


       Court of Appeals of Indiana | Memorandum Decision 19A-CT-2863 | August 10, 2020   Page 12 of 19
       sidewalk, a pedestrian had to step down from the sidewalk and curbing on one

       side, walk across the driveway, and then step up onto the curb and sidewalk on

       the other side of the driveway. Levine was injured when he walked, at night,

       from his apartment house, along the sidewalk; stepped down to the level of the

       driveway; walked across the driveway, and in stepping up onto the curb on the

       other side of the driveway, stepped into an indentation, or hole, or a worn place

       in the curbing or sidewalk, and turned his ankle and foot.


[20]   In reaching its determination that the owner of the apartment building was not

       liable, the court noted that Levine

               does not contend that defendant’s liability results from any affirmative
               act committed by defendant; rather he asserts that the use of the
               driveway by the various trucks and other vehicles . . . constituted
               a special use of the sidewalk by and for the benefit of defendant
               and that such special use caused the defects in the sidewalk and
               that the defendant negligently failed to repair such defects and
               that such negligence caused plaintiff’s injury.
Id. at 566 (emphasis added). The court found that “it is abundantly clear that

       the abutting landowner has a duty to refrain from any affirmative action

       causing a dangerously defective condition in the sidewalk.” Id. at 567.

       However, the court ultimately concluded that the trial court properly entered

       judgment in favor of the defendant because there was no evidence of any

       affirmative act on the part of the defendant that caused the defects that resulted

       in Levine’s injury. Id. at 570.




       Court of Appeals of Indiana | Memorandum Decision 19A-CT-2863 | August 10, 2020   Page 13 of 19
[21]   In Heaney v. Colonial Filling Stations, 262 Mass. 338, 159 N.E. 916 (1928), the

       defendant, Colonial Filling Stations, built a gas station pursuant to an approved

       plan that was on file with the city board of public service. In the process, it dug

       up a sidewalk and put in a cement driveway. The former grade of the sidewalk

       was lowered such that there was a perpendicular drop of 5½ inches in the grade

       between the driveway and the adjoining sidewalk. The plaintiff, Heaney, was

       walking along the sidewalk when she fell into the driveway because of the

       lowering of the sidewalk to the level of the driveway. Heaney sued the gas

       station and the city of Lowell, Massachusetts, alleging in relevant part that the

       gas station was negligent in making the changes that caused her injuries. The

       court determined, however, that the 5½ inches drop in the grade of the

       driveway with the adjoining sidewalk did not render the abutting owner, the gas

       station, liable—specifically:


               The defendant . . . was not acting unlawfully when pursuant to
               the permit it made the necessary excavation, and built the
               driveway. It is not contended that the plaintiff was injured by
               any negligence of the defendant while the driveway was being
               built, nor was there evidence that the defendant departed from
               the specifications and plan of the permit[.]
Id. at 342, 159 N.E. at 917 (internal citations omitted).


[22]   Likewise, here, Elliott does not allege in his Second Amended Complaint that

       Riddell created the uneven surface at the approach to its driveway or that the

       driveway was out of repair or improperly constructed. Instead, he alleges that

       after the Construction Defendants completed the work on U.S. Highway 40,

       Court of Appeals of Indiana | Memorandum Decision 19A-CT-2863 | August 10, 2020   Page 14 of 19
       “there existed an uneven surface between the newly installed pavement on [the

       highway] and the entrance to [the] parking lot[;]” Riddell “took possession of

       and exhibited control over the entrance to the parking lot thereafter[;]” and

       Riddell was aware, or should have known, of the uneven surface and was

       negligent in failing to warn the public of the uneven surface. Appellant’s App.

       Vol. II, p. 15 (emphasis added). However, because Riddell, the abutting owner,

       did not create the allegedly hazardous condition at the approach to its

       driveway, Riddell did not owe a duty to Elliott with respect to the condition.

       Thus, Riddell was not negligent as a matter of law. See, e.g., Peters v. Forster, 804
N.E.2d 736, 738 (Ind. 2004) (“Absent a duty, there can be no breach of duty

       and thus no negligence or liability based upon the breach.”)


[23]   Regarding Elliott’s allegation that Riddell controlled the uneven surface at the

       approach to its driveway, we note that the law is well-settled that a

       governmental entity has a common law duty to exercise reasonable care and

       diligence to keep its streets and sidewalks in a reasonably safe condition for

       travel. Catt v. Bd. of Comm’rs of Knox Cty., 779 N.E.2d 1 (Ind. 2002); see also Ind.

       Code § 34-13-3-3(18) (declaring “[T]his subdivision [governing immunity for

       governmental entities and employees] shall not be construed to relieve a

       responsible governmental entity from the continuing duty to provide and

       maintain public highways in a reasonably safe condition.”). As our Supreme

       Court explained in Putnam County Sheriff v. Price, 954 N.E.2d 451, 455 (Ind.

       2011): “[T]his proposition is grounded in the concept of premises liability and

       presupposes ownership, maintenance, or control of the roadway.” Although


       Court of Appeals of Indiana | Memorandum Decision 19A-CT-2863 | August 10, 2020   Page 15 of 19
       Elliott alleges that Riddell took possession of and exhibited control over the

       entrance to the parking lot and, therefore, the allegedly hazardous condition,

       our review of the sections of the Indiana Administrative Code that govern

       transitions between highways and driveways leads us to reject Elliott’s

       allegations. Under 105 Ind. Admin. Code 7-1-2 (1989), the transition between

       a highway and a driveway is classified as an “‘Approach’ [and is defined as] a

       way or place improved for vehicular or pedestrian traffic on the highway right-

       of-way that joins the pavement edge of the highway with a driveway or

       pedestrian walkway.” Importantly, the control of approaches to driveways

       from highways rests with the Indiana department of highways. See 105 Ind.

       Admin. Code 7-2-1 (1989) (“The Indiana department of highways shall control

       access and regulate work performed on approaches to driveways on highway

       right-of-way.”); see also Ind. Code § 8-23-2-9 (2009) (“After June 30, 1989, any

       reference to: . . . (3) the department of highways (IC 8-9.5-4-2, repealed); . . . in

       any statute or rule shall be treated as a reference to the Indiana department of

       transportation, as established by this article.”).


[24]   Based upon the foregoing, we find that there are no facts alleged by Elliott’s

       Second Amended Complaint under which Elliott would be entitled to relief as

       against Riddell. Thus, the trial court properly granted Riddell’s motion for

       judgment on the pleadings and properly denied Elliott’s motion to correct error

       with respect to the granting of Riddell’s motion.




       Court of Appeals of Indiana | Memorandum Decision 19A-CT-2863 | August 10, 2020   Page 16 of 19
                                                         2.

[25]   Next, Elliott maintains that the trial court erred in denying his request to file a

       third amended complaint. His argument, essentially, is that Riddell’s motion

       for judgment on the pleadings under T.R. 12(C) should have been treated as a

       motion to dismiss pursuant to T.R. 12(B)(6) and that the trial court’s “dismissal

       should therefore have been treated as a failure to state a claim upon which relief

       may be granted[,]” which would “giv[e] rise to the automatic right of [Elliott]”

       to amend his complaint. Appellant’s Br. p. 15. We disagree.


[26]   Indiana Trial Rule 12(C) provides that “[a]fter the pleadings are closed but

       within such time as not to delay the trial, any party may move for judgment on

       the pleadings.” The sufficiency of the pleadings’ claims and defenses is tested

       by a motion for judgment on the pleadings under T.R. 12(C). KS & E Sports v.

       Runnels, 72 N.E.3d 892 (Ind. 2017). In reviewing a motion under 12(C), a court

       must “base [its] ruling solely on the pleadings” and “accept as true the material

       facts alleged in the complaint.” Id. at 898 (quoting Veolia Water Indianapolis, LLC

       v. Nat’l Tr. Ins. Co., 3 N.E.3d 1, 5 (Ind. 2014)). A motion for judgment on the

       pleadings is typically directed toward a determination of the substantive merits

       of the controversy. Davis, 747 N.E.2d 1146 (Ind. Ct. App. 2001) (citing 5C

       Charles Alan Wright & Arthur R. Miller, Federal Practice & Procedure, § 1369 (3d

       ed. 2004)). A court should grant the motion “only when it is clear from the face

       of the pleadings that the plaintiff cannot in any way succeed under the operative

       facts and allegations made therein.” Noblesville Redevelopment Comm’n, 674
N.E.2d 558, 562 (Ind. 1996). When a pleaded claim provides no circumstances

       Court of Appeals of Indiana | Memorandum Decision 19A-CT-2863 | August 10, 2020   Page 17 of 19
       in which relief can be granted, there is no need to put either the parties or the

       court through costly and time-consuming litigation. Bayer Corp. v. Leach, 147
N.E.3d 313 (Ind. 2020).


[27]   By contrast, T.R. 12(B) provides for certain defenses to be raised by motion,

       including “[f]ailure to state a claim upon which relief can be granted.” T.R.

       12(B)(6). “[A] Trial Rule 12(B) motion is directed solely toward procedural

       defects or the statement of the plaintiff’s claim for relief and does not seek to

       determine the substantive merits of the controversy.” Davis, 747 N.E.2d at

       1149; 5C Wright & Miller, § 1369. “The basic purpose of a T.R. 12(B)(6)

       motion to dismiss is to test the legal sufficiency of the complaint to state a

       redressable claim. Thus, the motion is properly utilized to test the legal

       sufficiency of the complaint; or, stated differently, to test the law of the claim,

       not the facts that support it.” Anderson v. Anderson, 399 N.E.2d 391, 405 (Ind.

       Ct. App. 1979) (citations omitted). Importantly, under T.R. 12(B)(6), if the

       movant is successful, the non-movant may amend its pleading once as of right

       within ten days after service of notice of the court’s order. By contrast, T.R.

       12(C) contains no provision allowing amendment.


[28]   In Gregory & Appel, Inc. v. Duck, 459 N.E.2d 46, 49 (Ind. Ct. App. 1984), we held

       that, when a 12(B)(6) defense (such as failure to state a claim upon which relief

       may be granted) is raised by a 12(C) motion for judgment on the pleadings, the

       trial court must treat the motion as a 12(B)(6) motion for failure to state a claim

       upon which relief may be granted and allow the non-moving party ten days to

       amend their complaint as a matter of right. However, we rejected the claim

       Court of Appeals of Indiana | Memorandum Decision 19A-CT-2863 | August 10, 2020   Page 18 of 19
       that a T.R. 12(C) motion must necessarily be treated as a 12(B)(6) motion

       where the responsive pleading did not raise failure to state a claim upon which

       relief may be granted as a defense. Id. at 49. We did not agree that “a 12(C)

       motion which does not address the sufficiency of the complaint must,

       nonetheless, be treated as a 12(B)(6) motion.” Id.


[29]   Here, Riddell, in its motion for judgment on the pleadings, did not challenge

       the sufficiency of Elliott’s complaint to state a claim upon which relief may be

       granted. Thus, the trial court properly treated Riddell’s motion as a T.R. 12(C)

       motion and did not err in denying Elliott’s motion to correct error in which he

       requested leave to file a third amended complaint.


[30]   We find the trial court did not err when it granted Riddell’s motion for

       judgment on the pleadings and denied Elliott’s motion to correct error. The

       judgment of the trial court is affirmed.


       Bailey, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CT-2863 | August 10, 2020   Page 19 of 19